United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 8, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 02-50750
                           Summary Calendar



UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

versus

KEITH RUSSELL JUDD,

                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-98-CR-93-1
                       USDC No. MO-01-CV-40
                       --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Keith Russell Judd, federal prisoner no. 11593-051, was

convicted by a jury of two counts of mailing a threatening

communication with the intent to extort money or something of

value and was sentenced to 210 months of imprisonment.        Before

his conviction was final, Judd filed a motion to vacate under 28

U.S.C. § 2255.     The district court dismissed the 28 U.S.C. § 2255




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50750
                                 -2-

motion as premature.   Judd seeks a certificate of appealbility (COA).

     This court must examine the basis of its jurisdiction on its

own motion if necessary.   See Mosley v. Cozby, 813 F.2d 659, 660

(5th Cir. 1987).   “A timely filed notice of appeal is a

jurisdictional prerequisite to [this court’s] review.”     Dison v.

Whitley, 20 F.3d 185, 186 (5th Cir. 1994).     Because there is

nothing in the record which may be construed as a timely notice

of appeal, this court is thus without jurisdiction to consider

this case.   FED. R. APP. P. 4(a)(1)(B).   The appeal is DISMISSED.

     Judd’s motion for a COA and his motion to proceed in forma

pauperis (IFP) on appeal are DENIED as unnecessary.

     APPEAL DISMISSED; MOTIONS DENIED.